


Agreement to Buyout and Release
This Agreement to Buyout and Release (this “Agreement”) is entered into between
1347 Advisors LLC, a Delaware limited liability company (“1347 Advisors”), and
1347 Property Insurance Holdings, Inc., a Delaware corporation (“PIH”), and is
effective as February __, 2015. Each of 1347 Advisors and PIH may be referred to
individually as a “Party” and collectively as the “Parties”. Unless otherwise
stated, all capitalized terms used in this Agreement have the meanings set forth
in Section 12 of this Agreement.
Recitals
WHEREAS, PIH and 1347 Advisors previously entered into a Management Services
Agreement dated February 11, 2014 (the “MSA”), pursuant to which 1347 Advisors
agreed to provide consultation in corporate development initiatives and other
services to PIH;
WHEREAS, PIH has determined that it would be in its best interests to terminate
the MSA and 1347 Advisors has agreed to voluntarily terminate the MSA (the
“Transaction”); and
WHEREAS, as a result of the foregoing, PIH and 1347 Advisors desire to enter
into this Agreement to set forth in writing the terms and conditions of the
Transaction.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, hereby agree
as follows:
1.Termination of MSA. Subject to the terms and conditions of this Agreement,
each of PIH and 1347 Advisors hereby agrees that the MSA shall be terminated and
cancelled as of the Closing Date, other than Section 7 of the MSA, which shall
survive indefinitely. The Parties also agree that the Consulting Fee payable to
1347 Advisors under the MSA is due to 1347 Advisors and shall be paid through
January 31, 2015 (the “January Fee”). Each of PIH and 1347 Advisors hereby
waives any and all notice obligations to each other set forth in the MSA
relating to the termination thereof.
2.Consideration. In consideration of 1347 Advisors agreeing to voluntarily
terminate the MSA, PIH hereby agrees that (A) at the Closing, it shall (i) pay
to 1347 Advisors the Cash Payment, (ii) execute and deliver the Performance
Shares Grant Agreement to 1347 Advisors (or its designee), (iii) issue to 1347
Advisors (or its designee) 120,000 shares of Series B Preferred Shares of PIH
(the “Series B Preferred Shares”) and (iv) execute and deliver the Warrant to
1347 Advisors (or its designee) and (B) within three (3) business days of
receipt from Louisiana Citizens of accurate data regarding January written
premium transactions sufficient to calculate the January Fee, pay to 1347
Advisors the January Fee.
3.Time and Place of Closing; Closing and Post-Closing Deliveries.
a.The Transaction shall be deemed to have been consummated (the “Closing”) at
8:00 a.m. Central Time on the date hereof (the “Closing Date”) electronically by
mutual exchange of facsimile or portable document format (.PDF) signatures, or
at such other date or time as may be agreed upon from time to time in writing by
PIH and 1347 Advisors.
b.At the Closing, (i) PIH shall (x) pay the Cash Payment to 1347 Advisors by
wire transfer of immediately available funds, (y) issue the Series B Preferred
Shares to 1347 Advisors (or its designee) and (z) execute and deliver to 1347
Advisors (or its designee) the Performance Shares Grant Agreement and the
Warrant and (ii) 1347 Advisors shall execute and deliver to PIH the Performance
Shares Grant Agreement and the Warrant and return all Proprietary Information
(as defined in the MSA) pursuant to the terms of Section 7 of the MSA. Within
three (3) business days




--------------------------------------------------------------------------------




of receipt from Louisiana Citizens of accurate data regarding January written
premium transactions sufficient to calculate the January Fee, PIH shall pay the
January Fee to 1347 Advisors by wire transfer of immediately available funds.
4.Release. In consideration of the covenants, agreements and undertakings of the
Parties under this Agreement, effective upon the satisfaction of PIH’s
obligations under Section 2 of this Agreement, each Party, on behalf of itself
and its respective present and former parents, subsidiaries, affiliates,
officers, directors, shareholders, members, successors and assigns
(collectively, “Releasors”) hereby releases, waives and forever discharges the
other Party and its respective present and former, direct and indirect, parents,
subsidiaries, affiliates, employees, officers, directors, shareholders, members,
agents, representatives, permitted successors and permitted assigns
(collectively, “Releasees”) of and from any and all actions, causes of action,
suits, losses, liabilities, rights, debts, dues, sums of money, accounts,
reckonings, obligations, costs, expenses, liens, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, extents, executions, claims, and demands, of
every kind and nature whatsoever, whether now known or unknown, foreseen or
unforeseen, matured or unmatured, suspected or unsuspected, in law, admiralty or
equity (collectively, “Claims”), which any of such Releasors ever had, now have,
or hereafter can, shall, or may have against any of such Releasees for, upon, or
by reason of any matter, cause, or thing whatsoever from the beginning of time
through the date of this Agreement arising out of or relating to the MSA, except
for any Claims relating to rights and obligations preserved by, created by or
otherwise arising out of this Agreement (including the rights and obligations
under Section 7 of the MSA).
5.Representations and Warranties.  
a.Each of PIH and 1347 Advisors hereby represents and warrants to the other
Party that:
(i)
such Party is a corporation or limited liability company (as the case may be)
duly organized, validly existing and in good standing under the laws of the
State of Delaware;

(ii)
such Party has the full right, corporate or limited liability company power (as
the case may be) and authority to enter into this Agreement, the Performance
Shares Grant Agreement and the Warrant (as applicable) and to perform its
obligations hereunder and thereunder;

(iii)
the execution of this Agreement, the Performance Shares Grant Agreement and the
Warrant by the individual whose signature is set forth at the end of such
agreements on behalf of such Party (as applicable), and the delivery of such
agreements by such Party (as applicable), have been duly authorized by all
necessary corporate or limited liability company action (as the case may be) on
the part of such Party;

(iv)
this Agreement, the Performance Shares Grant Agreement and the Warrant have been
executed and delivered by such Party (as applicable) and (assuming due
authorization, execution and delivery by the other Party) constitute the legal,
valid and binding obligation of such Party, enforceable against such Party in
accordance with its terms, except as may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws and
equitable principles related to or affecting creditors' rights generally or the
effect of general principles of equity; and

(v)
such Party (i) knows of no Claims against the other Party relating to or arising
out of the MSA that are not covered by the release contained in Section 4 of
this Agreement and (ii) has neither assigned nor transferred any of the Claims
released herein to any Person and no Person has subrogated to or has any
interest or rights in any Claims.





--------------------------------------------------------------------------------




b.PIH hereby represents and warrants to 1347 Advisors that:
(i)
the execution of the Series B Certificate of Designation and the issuance of the
Series B Preferred Shares, the Performance Shares, the Warrant and the Warrant
Shares (collectively, the “Securities”) have been duly authorized by all
necessary corporate action on the part of PIH;

(ii)
neither the issuance of the Securities nor the execution of the Series B
Certificate of Designation will conflict with or result in a breach by PIH of
the terms, conditions or provisions of any agreement, instrument, order,
judgment or decree to which PIH is subject; and

(iii)
upon issuance in accordance with the terms hereof, the Warrant or the
Performance Shares Grant Agreement (as applicable), the Securities will be duly
and validly issued, fully paid and nonassessable, and 1347 Advisors will have
good title to the Securities, free and clear of all liens, claims and
encumbrances of any kind, other than (i) transfer restrictions under federal and
state securities laws, (ii) transfer restrictions set forth in the Warrant and
the Performance Shares Grant Agreement and (iii) liens, claims or encumbrances
imposed due to the actions of 1347 Advisors.

c.1347 Advisors hereby represents and warrants to PIH that:
(i)
1347 Advisors is acquiring the Securities for 1347 Advisors’ own account, for
investment purposes only and not with a view towards, or for resale in
connection with, any public sale or distribution thereof.

(ii)
1347 Advisors is an “accredited investor” as such term is defined in Rule
501(a)(3) of Regulation D promulgated under the Securities Act of 1933, as
amended (the “Securities Act”).

(iii)
1347 Advisors understands that the Securities are being offered and will be sold
to it in reliance on specific exemptions from the registration requirements of
the United States federal and state securities laws and that PIH is relying upon
the truth and accuracy of, and 1347 Advisors’ compliance with, the
representations and warranties of 1347 Advisors set forth herein in order to
determine the availability of such exemptions and the eligibility of 1347
Advisors to acquire such Securities.

(iv)
1347 Advisors did not decide to enter into this Agreement as a result of any
general solicitation or general advertising within the meaning of Rule 502(c)
promulgated under the Securities Act.

(v)
1347 Advisors has been furnished with all materials relating to the business,
finances and operations of PIH and materials relating to the offer and sale of
the Securities which have been requested by 1347 Advisors. 1347 Advisors has
been afforded the opportunity to ask questions of the executive officers and
directors of PIH. 1347 Advisors understands that its investment in the
Securities involves a high degree of risk and it has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to the acquisition of the Securities.

(vi)
1347 Advisors understands that no United States federal or state agency or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the Securities or the fairness or suitability of the
investment in the





--------------------------------------------------------------------------------




Securities by 1347 Advisors nor have such authorities passed upon or endorsed
the merits of the offering of the Securities.
(vii)
1347 Advisors understands that: (a) the Securities have not been registered
under the Securities Act or any state securities laws, and may not be offered
for sale, sold, assigned or transferred unless (1) subsequently registered
thereunder or (2) sold in reliance on an exemption therefrom; (b) the Securities
will not be registered under the Securities Act or any state securities laws;
and (c) neither PIH nor any other person is under any obligation to register the
Securities under the Securities Act or any state securities laws or to comply
with the terms and conditions of any exemption thereunder.

(viii)
1347 Advisors has such knowledge and experience in financial and business
matters, knows of the high degree of risk associated with investments in the
securities of companies in the development stage such as PIH, is capable of
evaluating the merits and risks of an investment in the Securities and is able
to bear the economic risk of an investment in the Securities in the amount
contemplated hereunder for an indefinite period of time. 1347 Advisors has
adequate means of providing for its current financial needs and contingencies
and will have no current or anticipated future needs for liquidity which would
be jeopardized by the investment in the Securities. 1347 Advisors can afford a
complete loss of its investments in the Securities.

d.All of the representations and warranties contained herein shall survive the
Closing Date.
6.Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of Delaware
without giving effect to any choice of conflict law provision or rule (whether
of the State of Delaware or any other jurisdiction).
7.EACH PARTY, ON BEHALF OF ITSELF AND ITS AFFILIATES AND SUBSIDIARIES, TO THE
FULLEST EXTENT PERMITTED BY LAW, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR OTHER LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT. THE WAIVER APPLIES TO ANY ACTION
OR LEGAL PROCEEDING, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE
PARTIES ACKNOWLEDGE THIS WAIVER OF TRIAL BY JURY BY PLACING THEIR INITIALS HERE:
____________                    ___________
1347 Advisors                        PIH
8.Notices. All notices and other communications provided for in this Agreement
shall be given in writing, addressed to the recipient Party as follows (or at
such other address that shall be specified in a notice given in accordance with
this Section 8):
If to 1347 Advisors:        1347 Advisors LLC
150 Pierce Road, 6th Floor
Itasca, IL 60143
Fax No.: 847-952-7079
Attention: President
If to PIH:            1347 Property Insurance Holdings, Inc.
1511 N. Westshore Blvd., Suite 870
Tampa, FL 33607




--------------------------------------------------------------------------------




Fax No.: 813-579-6237
Attention: President
All notices and other communications shall be effective (i) if delivered by
hand, including any overnight courier service, upon personal delivery, (ii) if
delivered by mail, five days after being deposited in the mail (by registered or
certified mail, postage prepaid), and (iii) if delivered by facsimile, when
received.
9.Successors and Assigns. This Agreement and the rights and obligations
hereunder may not be assigned or delegated by a Party, in whole or part, whether
voluntarily, by operation of law, change of control or otherwise, without the
prior written consent of the other Party. Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.
10.Entire Agreement; Severability. This Agreement is the entire agreement of the
Parties relating to the subject matter hereof, and the Parties have made no
agreements, representations or warranties relating to the subject matter of this
Agreement which are not set forth herein. This Agreement replaces and supersedes
any and all prior discussions and agreements that the Parties have had and have
entered into with respect to the subject matter hereof. No amendment, waiver or
modification of this Agreement shall be valid unless made in writing and signed
by each of the Parties. If any provision of this Agreement shall, to any extent,
now or hereafter be or become invalid or unenforceable, the remainder of this
Agreement shall not be affected thereby and every other provision of this
Agreement shall be valid and enforceable, to the fullest extent permitted by
law.
11.Counterparts; Facsimiles. This Agreement may be executed in counterparts,
each of which may be executed and delivered via facsimile or portable document
format (.PDF) electronic delivery with the same validity as if it were an
ink-signed document and each of which shall be effective and binding on the
parties as of the date first set forth above. Each such counterpart shall be
deemed an original and, when taken together with other signed counterparts,
shall constitute one and the same Agreement.
12.Definitions. Except as otherwise noted, for all purposes of this Agreement,
the following terms shall have the respective meanings set forth in this Section
12, which meanings shall apply equally to the singular and plural forms of the
terms so defined:
a.“1347 Advisors” has the meaning set forth in the preamble of this Agreement.
b.“Affiliate” shall mean a Person that directly, or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control
with, a specified Person. For the purpose of this definition, the term “control”
shall mean the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
c.“Agreement” has the meaning set forth in the preamble of this Agreement.
d.“Cash Payment” means Two Million Dollars ($2,000,000).
e.“Claims” has the meaning set forth in Section 4 of this Agreement.
f.“Closing” has the meaning set forth in Section 3.a. of this Agreement.
g.“Closing Date” has the meaning set forth in Section 3.a. of this Agreement.
h.“January Fee” has the meaning set forth in Section 1 of this Agreement.
i.“MSA” has the meaning set forth in the recitals of this Agreement.




--------------------------------------------------------------------------------




j.“Party” and “Parties” have the meanings set forth in the preamble of this
Agreement.
k.“Performance Shares” means the 100,000 shares of common stock of PIH issuable
under the Performance Shares Grant Agreement.
l.“Performance Shares Grant Agreement” means the Performance Shares Grant
Agreement between PIH and 1347 Advisors (or its designee) in the form attached
hereto as Exhibit A, pursuant to which PIH will grant to 1347 Advisors (or its
designee) 100,000 shares of common stock of PIH once the price of the common
stock of PIH reaches $10.00 per share, subject to the terms and conditions set
forth therein.
m.“Person” shall mean any individual, general partnership, government entity,
limited partnership, limited liability company, corporation, joint venture,
trust, business trust, cooperative, association or similar organization, and the
heirs, executors, administrators, legal representatives, successors, and assigns
of such Person where the context so requires.
n.“PIH” has the meaning set forth in the preamble of this Agreement.
o.“Releasees” has the meaning set forth in Section 4 of this Agreement.
p.“Releasors” has the meaning set forth in Section 4 of this Agreement.
q.“Securities” has the meaning set forth in Section 5.b.(i) of this Agreement.
r.“Securities Act” has the meaning set forth in Section 5.a.(ii) of this
Agreement.
s.“Series B Certificate of Designation” means the Certificate of Designation of
Series B Preferred Shares of PIH in the form attached hereto as Exhibit B.
t.“Series B Preferred Shares” has the meaning set forth in Section 2 of this
Agreement.
u.“Transaction” has the meaning set forth in the preamble of this Agreement.
v.“Warrant” means the Common Stock Purchase Warrant issued by PIH to 1347
Advisors (or its designee) in the form attached hereto as Exhibit C, pursuant to
which PIH will issue to 1347 Advisors (or its designee) warrants to purchase
1,500,000 shares of common stock of PIH subject to the terms and conditions set
forth therein.
w.“Warrant Shares” means the 1,500,000 shares of common stock of PIH available
for purchase upon exercise of the Warrant.
[Remainder of Page Intentionally Left Blank]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the date first set forth above.


1347 Advisors LLC
1347 Property Insurance Holdings, Inc.




By: _________________________________






By: _________________________________











--------------------------------------------------------------------------------




Exhibit A
Form of Performance Shares Grant Agreement
PERFORMANCE SHARES GRANT AGREEMENT
This Performance Shares Grant Agreement (this “Agreement”), dated February __,
2015, is by and between 1347 Property Insurance Holdings, Inc., a Delaware
corporation (the “Company”), and 1347 Advisors LLC, a Delaware limited liability
company (“1347 Advisors”). Each of 1347 Advisors and the Company may be referred
to individually as a “Party” and collectively as the “Parties”.
1.Grant. For good and valuable consideration, including but not limited to the
consideration described in Section 2 hereof, the Company hereby agrees to grant
1347 Advisors an aggregate of 100,000 shares (the “Shares”) of common stock of
the Company, par value $0.001 (the “Common Stock”), subject to the terms,
conditions and restrictions set forth in this Agreement.


2.Consideration. In consideration for the Shares being granted under this
Agreement, simultaneous with the execution hereof, 1347 Advisors is entering
into the Agreement to Buyout and Release, dated as of the date hereof, by and
between the Company and 1347 Advisors, pursuant to which 1347 Advisors will
voluntarily terminate the Management Services Agreement, dated February 11,
2014, by and between the Company and 1347 Advisors.


3.Award Schedule. 1347 Advisors shall be eligible to receive the Shares at any
time that the last sales price of the Common Stock on the NASDAQ or any other
national exchange on which the Common Stock is traded equals or exceeds $10.00
per share (as adjusted for stock splits, stock dividends, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period (the “Milestone”).


4.Dividends. If the Company shall pay a cash dividend on its Common Stock, 1347
Advisors shall not be entitled to any cash dividend equivalent payments in
respect of or corresponding to any Shares which have not yet been granted to
1347 Advisors, provided, however, that 1347 Advisors’ right to any cash dividend
equivalent payments shall begin as soon as the Milestone is achieved, whether or
not the Shares are issued.


5.Changes in Common Stock. In the event of any change in the number and kind of
outstanding shares of Common Stock by reason of any recapitalization,
reorganization, merger, consolidation, stock dividend, stock split, reverse
stock split, or any extraordinary distribution or extraordinary dividend to
holders of Common Stock (whether paid in cash or otherwise), the Company shall
make an appropriate adjustment in the number and terms of the Shares subject to
this Agreement so that, after such adjustment, the Shares shall represent a
right to receive the same consideration (or if such consideration is not
available, other consideration of the same value) that 1347 Advisors would have
received in connection with such recapitalization, reorganization, merger,
consolidation, stock split, extraordinary distribution or extraordinary dividend
if 1347 Advisors had owned on the applicable record date a number of shares of
Common Stock equal to the number of Shares subject to this Agreement prior to
such adjustment.


6.General Restrictions. Notwithstanding anything in this Agreement to the
contrary, the Company shall have no obligation to issue or transfer the Shares
as contemplated by this Agreement unless and until such issuance or transfer
shall comply with all relevant provisions of law and the requirements of any
stock exchange on which the Common Stock is listed for trading.






--------------------------------------------------------------------------------




7.Issuance of Shares. Upon the achievement of the Milestone resulting in an
award of the Shares hereunder, the Company shall, as soon as reasonably
practicable (and no later than 5 business days following the date the Milestone
was achieved), issue the Shares to 1347 Advisors.


8.Agreement to Comply with the Securities Act; Legend. 1347 Advisors agrees to
comply in all respects with the provisions of this Section 8 and Section 9 and
further agrees that 1347 Advisors shall not offer, sell or otherwise dispose of
any Shares to be issued upon achievement of the Milestone except under
circumstances that will not result in a violation of the Securities Act of 1933,
as amended (the “Securities Act”). All Shares issued upon achievement of the
Milestone (unless registered under the Securities Act) shall be stamped or
imprinted with a legend in substantially the following form:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR QUALIFIED UNDER ANY STATE
OR FOREIGN SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED OR ASSIGNED UNLESS (I) A REGISTRATION
STATEMENT COVERING SUCH SECURITIES IS EFFECTIVE UNDER THE ACT AND IS QUALIFIED
UNDER APPLICABLE STATE AND FOREIGN LAW OR (II) THE TRANSACTION IS EXEMPT FROM
THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS UNDER THE ACT AND THE
QUALIFICATION REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW AND AN OPINION
SATISFACTORY TO THE CORPORATION TO SUCH EFFECT HAS BEEN RENDERED BY COUNSEL.”
9.Restrictions Imposed by the Securities Act. The Shares shall not be
transferred unless and until: (i) the Company has received the opinion of
counsel for 1347 Advisors that the securities may be transferred pursuant to an
exemption from registration under the Securities Act and applicable state
securities laws, the availability of which is established to the reasonable
satisfaction of the Company or (ii) a registration statement or a post-effective
amendment to the registration statement relating to the offer and sale of such
securities has been filed by the Company and declared effective by the U.S.
Securities and Exchange Commission and compliance with applicable state
securities law has been established.


10.Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of Delaware
without giving effect to any choice of conflict law provision or rule (whether
of the State of Delaware or any other jurisdiction).


11.EACH PARTY, ON BEHALF OF ITSELF AND ITS AFFILIATES AND SUBSIDIARIES, TO THE
FULLEST EXTENT PERMITTED BY LAW, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR OTHER LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT. THE WAIVER APPLIES TO ANY ACTION
OR LEGAL PROCEEDING, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE
PARTIES ACKNOWLEDGE THIS WAIVER OF TRIAL BY JURY BY PLACING THEIR INITIALS HERE:
____________                    ___________
1347 Advisors                        The Company
12.Notices. All notices and other communications provided for in this Agreement
shall be given in writing, addressed to the recipient Party as follows (or at
such other address that shall be specified in a notice given in accordance with
this Section 12):






--------------------------------------------------------------------------------




If to 1347 Advisors:        1347 Advisors LLC
150 Pierce Road, 6th Floor
Itasca, IL 60143
Fax No.: 847-952-7079
Attention: President
If to the Company:        1347 Property Insurance Holdings, Inc.
1511 N. Westshore Blvd., Suite 870
Tampa, FL 33607
Fax No.: 813-579-6237
Attention: President
All notices and other communications shall be effective (i) if delivered by
hand, including any overnight courier service, upon personal delivery, (ii) if
delivered by mail, five days after being deposited in the mail (by registered or
certified mail, postage prepaid), and (iii) if delivered by facsimile, when
received.
13.Successors and Assigns. This Agreement and the rights and obligations
hereunder may not be assigned or delegated by a Party, in whole or part, whether
voluntarily, by operation of law, change of control or otherwise, without the
prior written consent of the other Party. Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.


14.Entire Agreement; Severability. This Agreement is the entire agreement of the
Parties relating to the subject matter hereof, and the Parties have made no
agreements, representations or warranties relating to the subject matter of this
Agreement which are not set forth herein. This Agreement replaces and supersedes
any and all prior discussions and agreements that the Parties have had and have
entered into with respect to the subject matter hereof. No amendment, waiver or
modification of this Agreement shall be valid unless made in writing and signed
by each of the Parties. If any provision of this Agreement shall, to any extent,
now or hereafter be or become invalid or unenforceable, the remainder of this
Agreement shall not be affected thereby and every other provision of this
Agreement shall be valid and enforceable, to the fullest extent permitted by
law.


15.Counterparts; Facsimiles. This Agreement may be executed in counterparts,
each of which may be executed and delivered via facsimile or portable document
format (.PDF) electronic delivery with the same validity as if it were an
ink-signed document and each of which shall be effective and binding on the
parties as of the date first set forth above. Each such counterpart shall be
deemed an original and, when taken together with other signed counterparts,
shall constitute one and the same Agreement.


16.Book Entry Delivery of Shares. Whenever reference in this Agreement is made
to the issuance or delivery of certificates representing one or more Shares, the
Company may elect to issue or deliver such Shares in book entry form in lieu of
certificates.
[Signature page follows.]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Performance Shares
Grant Agreement on the date first written above.
1347 PROPERTY INSURANCE HOLDINGS, INC.
By:
_________________________________

Name:    
Title:    


1347 ADVISORS LLC
By:
_________________________________ Name:    

Title:    










--------------------------------------------------------------------------------




Exhibit B
Form of Series B Certificate of Designation
CERTIFICATE OF DESIGNATION OF SERIES B PREFERRED SHARES OF 1347 PROPERTY
INSURANCE HOLDINGS, INC.
Pursuant to Section 151 of the General Corporation Law of the State of Delaware,
1347 Property Insurance Holdings, Inc., a corporation organized and existing
under the General Corporation Law of the State of Delaware (the “Corporation”),
in accordance with the provisions of Section 103 thereof, does hereby submit the
following:
WHEREAS, the Second Amended and Restated Certificate of Incorporation of the
Corporation (as may be further amended or amended and restated from time to
time, the “Certificate of Incorporation”) authorizes the issuance of up to one
million (1,000,000) shares of preferred stock, par value $25.00 per share, of
the Corporation (“Preferred Stock”) in one or more series, and expressly
authorizes the Board of Directors of the Corporation (the “Board”), subject to
limitations prescribed by law, to provide, out of the unissued shares of
Preferred Stock, for series of Preferred Stock, and, with respect to each such
series, to establish and fix the number of shares to be included in any series
of Preferred Stock and the designation, rights, preferences, powers,
restrictions and limitations of the shares of such series;
WHEREAS, it is the desire of the Board to establish and fix the number of shares
to be included in a new series of Preferred Stock and the designation, rights,
preferences and limitations of the shares of such new series; and
WHEREAS, on January 16, 2014, the Board established and fixed the Series A
Convertible Preferred Shares of the Corporation, which Series A Convertible
Preferred Shares were converted into shares of Common Stock and warrants to
acquire shares of Common Stock at the time of the Company’s initial public
offering.
NOW, THEREFORE, BE IT RESOLVED, that the Board does hereby provide for the issue
of a series of Preferred Stock and does hereby in this Certificate of
Designation (the “Certificate of Designation”) establish and fix and herein
state and express the designation, rights, preferences, powers, restrictions and
limitations of such series of Preferred Stock as follows:
Section 1.Designation. There shall be a series of Preferred Stock that shall be
designated as “Series B Preferred Shares” (the “Series B Preferred Shares”) and
the number of Shares constituting such series shall be 120,000. The rights,
preferences, powers, restrictions and limitations of the Series B Preferred
Shares shall be as set forth herein.


Section 2.Defined Terms. For purposes hereof, the following terms shall have the
following meanings:


“Board” has the meaning set forth in the Recitals.
“Certificate of Designation” has the meaning set forth in the Recitals.
“Certificate of Incorporation” has the meaning set forth in the Recitals.
“Change of Control” means (a) any sale, lease or transfer or series of sales,
leases or transfers of all or substantially all of the consolidated assets of
the Corporation and its Subsidiaries; (b) any sale, transfer




--------------------------------------------------------------------------------




or issuance (or series of sales, transfers or issuances) of capital stock by the
Corporation or the holders of Common Stock (or other voting stock of the
Corporation) that results in the inability of the holders of Common Stock (or
other voting stock of the Corporation) immediately prior to such sale, transfer
or issuance to designate or elect a majority of the board of directors (or its
equivalent) of the Corporation; or (c) any merger, consolidation,
recapitalization or reorganization of the Corporation with or into another
Person (whether or not the Corporation is the surviving corporation) that
results in the inability of the holders of Common Stock (or other voting stock
of the Corporation) immediately prior to such merger, consolidation,
recapitalization or reorganization to designate or elect a majority of the board
of directors (or its equivalent) of the resulting entity or its parent company.
“Common Stock” means the common stock, $0.001 par value per share, of the
Corporation.
“Corporation” has the meaning set forth in the Preamble.
“Date of Issuance” means, for any Share, February __, 2015.
“Dividend Reference Date” means each anniversary of the Date of Issuance.
“Exempt Dividends and Repurchases” means (a) any dividend or distribution
payable on the Common Stock in shares of Common Stock and (b) any repurchase of
Common Stock held by employees or consultants of the Corporation upon
termination of their employment or services.
“Junior Securities” means, collectively, the Common Stock and any other class of
securities of the Corporation that is specifically designated as junior to the
Series B Preferred Shares.
“Liquidation” has the meaning set forth in Section 5.1.
“Liquidation Value” means, with respect to any Share on any given date, $25.00.
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, governmental authority, unincorporated organization, trust,
association or other entity.
“Payment Date” has the meaning set forth in Section 4.2.
“Preferred Stock” has the meaning set forth in the Recitals.
“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations thereunder, which shall be in
effect at the time.
“Series B Preferred Shares” has the meaning set forth in Section 1.
“Series B Preferred Shares Breach” has the meaning set forth in Section 8.1.
“Series B Redemption” means a redemption of the Shares by the Corporation
pursuant to Section 7.1 or Section 7.2.
“Series B Redemption Date” means the date on which any Series B Redemption
occurs.
“Series B Redemption Price” means $25 per Share plus all unpaid accrued
dividends on all such Share (whether or not declared).
“Share” means a share of Series B Preferred Shares.




--------------------------------------------------------------------------------




“Subsidiary” means, with respect to any Person, any other Person of which a
majority of the outstanding shares or other equity interests having the power to
vote for directors or comparable managers are owned, directly or indirectly, by
the first Person.
Section 3.Rank. With respect to distribution of assets upon liquidation,
dissolution or winding up of the Corporation, whether voluntary or involuntary,
all Shares of the Series B Preferred Shares shall rank senior to all Junior
Securities, and the Corporation shall not issue any other series of Preferred
Stock that ranks equal or senior to the Series B Preferred Shares while any
Share is outstanding.


Section 4.Dividends.


4.1    Accrual and Payment of Dividends. From and after the Date of Issuance of
any Share, cumulative dividends on such Share shall accrue, whether or not
declared by the Board and whether or not there are funds legally available for
the payment of dividends, on a daily basis in arrears at the rate of eight
percent (8%) per annum of the Liquidation Value. All accrued dividends on any
Share shall be paid in cash only when, as and if declared by the Board out of
funds legally available therefor or upon a liquidation or redemption of the
Series B Preferred Shares in accordance with the provisions of Section 5 or
Section 7.


4.2    Compounding Dividends. To the extent that on any Dividend Reference Date
commencing with the third anniversary of the Date of Issuance (such third
anniversary and each successive anniversary of the Date of Issuance, a “Payment
Date”), the Corporation does not pay the dividends on the Shares outstanding
accrued during the twelve-month period ending upon such Dividend Reference Date
(the “Current Pay Dividends”), such Current Pay Dividends shall accumulate and
compound from and after the applicable Dividend Reference Date and shall accrue,
whether or not declared by the Board and whether or not there are funds legally
available for the payment of dividends, on a daily basis in arrears at the rate
of thirteen percent (13%) per annum and shall remain accruing and accumulated
dividends until such Current Pay Dividends are paid in full.


4.3    Junior Securities. The Board shall have the discretion to declare and pay
any dividends or make other distributions on, or repurchase or redeem, any
Junior Securities while any accrued dividends on the Shares remain unpaid,
provided that during the time that any Current Pay Dividends are unpaid and
compounding pursuant to Section 4.2, no dividends or other distributions or
repurchases or redemptions on any Junior Securities (other than Exempt Dividends
and Repurchases) shall be declared or paid by the Board until such Current Pay
Dividends and all dividends accrued thereon pursuant to Section 4.2 are declared
and paid in full.


Section 5.Liquidation.


5.1    Liquidation. In the event of any voluntary or involuntary liquidation,
dissolution or winding up of the Corporation (a “Liquidation”), the holders of
Shares then outstanding shall be entitled to be paid out of the assets of the
Corporation available for distribution to its stockholders, before any payment
shall be made to the holders of Junior Securities by reason of their ownership
thereof, an amount in cash equal to the aggregate Liquidation Value of all
Shares held by such holder, plus all unpaid accrued dividends on all such Shares
(whether or not declared), and will not be entitled to any further assets of the
Corporation.


5.2    Insufficient Assets. If upon any Liquidation the remaining assets of the
Corporation available for distribution to its stockholders shall be insufficient
to pay the holders of the Shares the Liquidation Value, (a) the holders of the
Shares shall share ratably in any distribution of the remaining assets and funds
of the Corporation in proportion to the respective full preferential amounts
which would otherwise be payable




--------------------------------------------------------------------------------




in respect of the Series B Preferred Shares in the aggregate upon such
Liquidation if all amounts payable on or with respect to such Shares were paid
in full, and (b) the Corporation shall not make or agree to make any payments to
the holders of Junior Securities.


5.3    Notice Requirement. In the event of any Liquidation, the Corporation
shall, within ten (10) days following the date the Board approves such action,
or no later than twenty (20) days following any stockholders’ meeting called to
approve such action, or within twenty (20) days of the commencement of any
involuntary proceeding, whichever is earlier, give each holder of Shares written
notice of the proposed action. Such written notice shall describe the material
terms and conditions of such proposed action, including a description of the
stock, cash and property to be received by the holders of Shares upon
consummation of the proposed action and the date of delivery thereof. If any
material change in the facts set forth in the initial notice shall occur, the
Corporation shall promptly give written notice to each holder of Shares of such
material change.


Section 6.Voting. The Shares shall not be entitled to vote with respect to any
matters presented to the stockholders of the Corporation for their action or
consideration (whether at a meeting of stockholders of the Corporation, by
written action of stockholders in lieu of a meeting or otherwise), except as
provided by law, nor will the holders of the Series B Preferred Shares be given
any notice of a meeting or vote by the Corporation, except as provided herein.


Section 7.Redemption of Series B Preferred Shares.


7.1    Mandatory Redemption. Unless redeemed earlier by the Corporation with the
written consent of the holders of a majority of the Shares or pursuant to
Section 7.2, the Corporation shall redeem on February __, 2020 the then
outstanding Shares for a price per Share equal to the Series B Redemption Price.


7.2    Non-Mandatory Redemption. The Corporation shall have the option to redeem
the then outstanding Shares for a price per Share equal to the Series B
Redemption Price immediately prior to the consummation of any Change of Control
that occurs prior to February __, 2020.


7.3    Payment. In exchange for the surrender to the Corporation by the
respective holders of Shares of their certificate or certificates representing
such Shares, the aggregate Series B Redemption Price for all Shares held by each
holder of Shares shall be payable in cash in immediately available funds to the
respective holders of the Series B Preferred Shares on the Series B Redemption
Date and the Corporation shall contribute all of its assets to the payment of
the aggregate Series B Redemption Price on all Shares, and to no other corporate
purpose, except to the extent prohibited by applicable Delaware law.


7.4    Insufficient Funds; Remedies For Nonpayment. If on the Series B
Redemption Date, the assets of the Corporation legally available are
insufficient to pay the full Series B Redemption Price for the total number of
Shares required to be redeemed pursuant to Section 7.1 or Section 7.2, the
Corporation shall (i) take all appropriate action reasonably within its means to
maximize the assets legally available for paying the aggregate Series B
Redemption Price on all Shares, (ii) redeem out of all such assets legally
available therefor on the Series B Redemption Date the maximum possible number
of Shares that it can redeem on such date, pro rata among the holders of such
Shares to be redeemed in proportion to the aggregate number of Shares elected to
be redeemed by each such holder on the applicable Series B Redemption Date and
(iii) following the applicable Series B Redemption Date, at any time and from
time to time when additional assets of the Corporation become legally available
to redeem the remaining Shares, the Corporation shall




--------------------------------------------------------------------------------




immediately use such assets to pay the remaining balance of the aggregate
applicable Series B Redemption Price.


7.5    Compounding Series B Redemption Price. To the extent any amount of the
aggregate Series B Redemption Price on all Shares remains unpaid as of the
Series B Redemption Date, such amount shall accumulate and compound on a daily
basis at the rate of thirteen percent (13%) per annum until all such amounts due
have been paid.


7.6    Rights Subsequent to Redemption. If on the Series B Redemption Date, the
Series B Redemption Price is paid (or tendered for payment) for any of the
Shares to be redeemed on such Series B Redemption Date, then on such date all
rights of the holder in the Shares so redeemed and paid or tendered shall cease
and such Shares shall no longer be deemed issued and outstanding.


Section 8.Breach of Obligations.


8.1    Series B Preferred Shares Breach. A breach by the Corporation of the
rights, preferences, powers, restrictions and limitations of the Series B
Preferred Shares set forth herein shall mean the occurrence of one or more of
any of the events and conditions set forth in this Section 8.1 (each such event
or condition, a “Series B Preferred Shares Breach”), whether such event or
condition occurs voluntarily or involuntarily, by operation of law or pursuant
to any judgment, order, decree, rule or regulation and regardless of the reason
or cause of such event or condition.


(a)Nonpayment of Redemption or Liquidation Payments. The failure of the
Corporation to make any (i) redemption payment when due pursuant to Section 7 or
(ii) liquidation payment when due pursuant to Section 5, in each case whether or
not such payment is legally permissible or is otherwise prohibited.


(b)Bankruptcy or Insolvency. The Corporation or any of its Subsidiaries (i)
becomes insolvent or admits its inability to pay its debts generally as they
become due; (ii) becomes subject, voluntarily or involuntarily, to any
proceeding under any domestic or foreign bankruptcy or insolvency law, which is
not fully stayed within seven (7) days or is not dismissed or vacated within
ninety (90) days after filing; (iii) makes a general assignment for the benefit
of creditors; or (iv) has a receiver, trustee, custodian or similar agent
appointed by order of any court of competent jurisdiction to take charge of or
sell any material portion of its property or business.


8.2    Consequences of Breach. In addition to any other rights which a holder of
Shares is entitled under any other contract or agreement and any other rights
such holder may have pursuant to applicable law, the holders of Series B
Preferred Shares shall have the rights and remedies set forth in this Section
8.2 on the occurrence of a Series B Preferred Shares Breach.


(a)Redemption Right. If a Series B Preferred Shares Breach has occurred (other
than a Series B Preferred Shares Breach described in Section 8.1(b)) and is
continuing for a period of thirty (30) days, any holder of Series B Preferred
Shares shall have the right to elect to have, out of funds legally available
therefor, all (but not less than all) of the then outstanding Series B Preferred
Shares immediately redeemed by the Corporation for a price per Share equal to
the Series B Redemption Price. Any such redemption shall occur not more than
twenty (20) days following receipt by the Corporation of the request by the
holder.






--------------------------------------------------------------------------------




(b)Automatic Redemption on Bankruptcy. Notwithstanding the earliest dates for
redemption set forth in Section 7, if a Series B Preferred Shares Breach
described in Section 8.1(b) has occurred, all of the then outstanding Series B
Preferred Shares shall be subject to redemption immediately without any action
required by the holders of Shares, for a price per Share equal to the Series B
Redemption Price. Any such redemption shall occur immediately and shall
otherwise be executed in accordance with the provisions of Section 7, applied
mutatis mutandis.


Section 9.Reissuance of Series B Preferred Shares. Any Series B Preferred Shares
redeemed, converted or otherwise acquired by the Corporation or any Subsidiary
shall be cancelled and retired as authorized and issued shares of capital stock
of the Corporation and no such Shares shall thereafter be reissued, sold or
transferred.


Section 10.Notices. Except as otherwise provided herein, all notices, requests,
consents, claims, demands, waivers and other communications hereunder shall be
in writing and shall be deemed to have been given: (a) when delivered by hand
(with written confirmation of receipt); (b) when received by the addressee if
sent by a nationally recognized overnight courier (receipt requested); (c) on
the date sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next business day if sent after normal business hours of the recipient; or (d)
on the third day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications must be sent (a) to the
Corporation, at its principal executive offices and (b) to any stockholder, at
such holder’s address at it appears in the stock records of the Corporation (or
at such other address for a stockholder as shall be specified in a notice given
in accordance with this Section 10).


Section 11.Amendment and Waiver. No provision of this Certificate of Designation
may be amended, modified or waived except by an instrument in writing executed
by the Corporation and holders of at least 50% of the Shares, and any such
written amendment, modification or waiver will be binding upon the Corporation
and each holder of Series B Preferred Shares; provided, that no such action
shall change or waive (a) the definition of Liquidation Value or (b) this
Section 11, without the prior written consent of each holder of outstanding
Series B Preferred Shares; provided, further, that no amendment, modification or
waiver of the terms or relative priorities of the Series B Preferred Shares may
be accomplished by the merger, consolidation or other transaction of the
Corporation with another corporation or entity unless the Corporation has
obtained the prior written consent of the holders in accordance with this
Section 11.
[SIGNATURE PAGE FOLLOWS]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Certificate of Designation is duly executed on behalf
of the Corporation by an authorized officer as of this __ day of February, 2015.
1347 PROPERTY INSURANCE
HOLDINGS, INC.




By:     ______________________________________
Name:
Title:






--------------------------------------------------------------------------------




Exhibit C
Form of Warrant
THIS PURCHASE WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS PURCHASE
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT"), OR QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS AND MAY NOT
BE OFFERED FOR SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR
ASSIGNED UNLESS (I) A REGISTRATION STATEMENT COVERING SUCH SECURITIES IS
EFFECTIVE UNDER THE ACT AND IS QUALIFIED UNDER APPLICABLE STATE AND FOREIGN LAW
OR (II) THE TRANSACTION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS UNDER THE ACT AND THE QUALIFICATION REQUIREMENTS UNDER APPLICABLE
STATE AND FOREIGN LAW AND AN OPINION SATISFACTORY TO THE COMPANY TO SUCH EFFECT
HAS BEEN RENDERED BY COUNSEL.
COMMON STOCK PURCHASE WARRANT
For the Purchase of 1,500,000 Shares of Common Stock
of
1347 PROPERTY INSURANCE HOLDINGS, INC.
1.
Purchase Warrant. THIS CERTIFIES THAT, in consideration of the voluntary
termination by 1347 Advisors LLC, a Delaware limited liability company (the
“Holder”), of the Management Services Agreement, dated February 11, 2014, by and
between 1347 Property Insurance Holdings, Inc., a Delaware corporation (the
“Company”) and the Holder pursuant to the Agreement to Buyout and Release, dated
as of February __, 2015, by and between the Company and the Holder, and for
other good and valuable consideration, Holder, as registered owner of this
Purchase Warrant, is entitled, at any time or from time to time from February
__, 2015 (the “Commencement Date”), and at or before 5:00 p.m., Eastern time,
February __, 2022 (the “Expiration Date”), but not thereafter, to subscribe for,
purchase and receive, in whole or in part, up to 1,500,000 shares of common
stock of the Company, par value $0.001 per share (the “Shares”), subject to the
limitations as provided in Section 2.2 hereof and adjustment as provided in
Section 5 hereof. If the Expiration Date is a day on which banking institutions
are authorized by law to close, then this Purchase Warrant may be exercised on
the next succeeding day which is not such a day in accordance with the terms
herein. During the period ending on the Expiration Date, the Company agrees not
to take any action that would terminate this Purchase Warrant. This Purchase
Warrant is initially exercisable at $15.00 per Share; provided, however, that
upon the occurrence of any of the events specified in Section 5 hereof, the
rights granted by this Purchase Warrant, including the Exercise Price and the
number of Shares to be received upon such exercise, shall be adjusted as therein
specified. The term “Exercise Price” shall mean the initial exercise price per
Share or the adjusted exercise price per Share, depending on the context.

2.Exercise.
2.1    Exercise Form. In order to exercise this Purchase Warrant, the exercise
form attached hereto must be duly executed and completed and delivered to the
Company, together with this Purchase Warrant and payment of the Exercise Price
for the Shares being purchased payable in cash by wire transfer of immediately
available funds to an account designated by the Company or by certified check or
official




--------------------------------------------------------------------------------




bank check. If the subscription rights represented hereby shall not be exercised
at or before 5:00 p.m., Eastern time, on the Expiration Date, this Purchase
Warrant shall become and be void without further force or effect, and all rights
represented hereby shall cease and expire.


2.2    Limitations on the Number of Shares Issuable.


2.2.1    Notwithstanding anything herein to the contrary, the Company shall not
issue to Holder any Shares issuable upon exercise of this Warrant (the “Warrant
Shares”) to the extent that after giving effect to such issuance of Warrant
Shares, the Holder (together with Holder’s affiliates) would (a) beneficially
own in excess of 19.9% of the number of shares of the Company’s common stock
outstanding immediately after giving effect to such issuance (the “Maximum
Aggregate Ownership Amount”) or (b) control in excess of 19.9% of the total
voting power of the Company’s securities outstanding immediately after giving
effect to such issuance that are entitled to vote on a matter being voted on by
holders of the Company’s common stock (the “Maximum Aggregate Voting Amount”),
unless and until the Company obtains stockholder approval permitting such
issuance in accordance with applicable NASDAQ Stock Market rules (“Stockholder
Approval”).


2.2.2    For purposes of this Section 2.2, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.


2.2.3    For purposes of this Section 2.2, in determining the number of
outstanding shares of the Company’s common stock, Holder may rely on the number
of outstanding shares of the Company’s common stock as reflected in (i) the
Company’s most recent Quarterly Report on Form 10-Q or Annual Report on Form
10-K, as the case may be, filed with the Securities and Exchange Commission,
(ii) a more recent public announcement by the Company, or (iii) any other
written notice by the Company or the Company’s transfer agent setting forth the
number of shares of the Company’s common stock outstanding. Upon the written or
oral request of Holder, the Company shall within five business days confirm
orally and in writing to Holder the number of shares of the Company’s common
stock then outstanding.


2.2.4    If on any attempted exercise of this Warrant, the issuance of Warrant
Shares would cause Holder to exceed the Maximum Aggregate Ownership Amount or
the Maximum Aggregate Voting Amount, and the Company shall not have previously
obtained Stockholder Approval at the time of exercise, then the Company shall
issue to Holder such number of Warrant Shares as may be issued below the Maximum
Aggregate Ownership Amount or Maximum Aggregate Voting Amount, as the case may
be.


2.2.5    The Company shall, at the next annual meeting of stockholders of the
Company (the “Stockholder Meeting”), seek approval from the Company’s
stockholders of a proposal approving the issuance of the Warrant Shares in
excess of the Maximum Aggregate Ownership Amount and the Maximum Aggregate
Voting Amount upon exercise of the Warrant in accordance with applicable law and
the rules and regulations of the NASDAQ Stock Market.


2.2.6    If stockholder approval of the matters set forth in Section 2.2.5
hereof is not obtained at the Stockholder Meeting, the Company shall cause the
Registration Rights Agreement, dated February 28, 2014, by and between Kingsway
America Inc. and the Company (the “Registration Rights Agreement”) to be amended
to provide that (i) Holder is granted a demand registration right thereunder
with respect to the resale by Holder of the Warrants, which demand registration
may, at the option of Holder, be for the Company to file a shelf registration
statement that permits the resale of the Warrants from time to time thereunder,
(ii) the Company is required to include the Warrants in any shelf registration
statement that




--------------------------------------------------------------------------------




the Company files after the date of such amendment and (iii) if Holder exercises
its demand registration right under such amended Registration Rights Agreement
with respect to the Warrants, Holder shall pay all expenses (including the
Company’s expenses) relating to the registration of such Warrants.
2.3    Agreement to Comply with the Securities Act; Legend. The Holder agrees to
comply in all respects with the provisions of this Section 2.3 and the
restrictive legend requirements set forth on the face of this Purchase Warrant
and further agrees that such Holder shall not offer, sell or otherwise dispose
of this Purchase Warrant or any Shares to be issued upon exercise hereof except
under circumstances that will not result in a violation of the Securities Act of
1933, as amended (the “Securities Act”). This Purchase Warrant and all Shares
issued upon exercise of this Purchase Warrant (unless registered under the
Securities Act) shall be stamped or imprinted with a legend in substantially the
following form:


“THIS PURCHASE WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
PURCHASE WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"), OR QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS AND
MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED OR ASSIGNED UNLESS (I) A REGISTRATION STATEMENT COVERING SUCH
SECURITIES IS EFFECTIVE UNDER THE ACT AND IS QUALIFIED UNDER APPLICABLE STATE
AND FOREIGN LAW OR (II) THE TRANSACTION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS UNDER THE ACT AND THE QUALIFICATION
REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW AND AN OPINION SATISFACTORY
TO THE CORPORATION TO SUCH EFFECT HAS BEEN RENDERED BY COUNSEL.”
3.
Transfer.



3.1    General Restrictions. The Holder may transfer or assign this Purchase
Warrant to others subject to compliance with or exemptions from applicable
securities laws and compliance with this Section 3.1 and Section 3.2. In order
to make any permitted assignment, the Holder must deliver to the Company the
assignment form attached hereto duly executed and completed, together with the
Purchase Warrant and payment of all transfer taxes, if any, payable in
connection therewith. The Company shall within five (5) business days transfer
this Purchase Warrant on the books of the Company and shall execute and deliver
a new Purchase Warrant or Purchase Warrants of like tenor to the appropriate
assignee(s) expressly evidencing the right to purchase the aggregate number of
Shares purchasable hereunder or such portion of such number as shall be
contemplated by any such assignment.


3.2    Restrictions Imposed by the Securities Act. The securities evidenced by
this Purchase Warrant shall not be transferred unless and until: (i) the Company
has received the opinion of counsel for the Holder that the securities may be
transferred pursuant to an exemption from registration under the Securities Act
and applicable state securities laws, the availability of which is established
to the reasonable satisfaction of the Company or (ii) a registration statement
or a post-effective amendment to the registration statement relating to the
offer and sale of such securities has been filed by the Company and declared
effective by the U.S. Securities and Exchange Commission and compliance with
applicable state securities law has been established.


4.New Purchase Warrant to be Issued.


4.1    Partial Exercise or Transfer. Subject to the restrictions in Section 3
hereof, this Purchase Warrant may be exercised or assigned in whole or in part.
In the event of the exercise or assignment hereof in part only, upon surrender
of this Purchase Warrant for cancellation, together with the duly executed




--------------------------------------------------------------------------------




exercise or assignment form and funds sufficient to pay any Exercise Price
and/or transfer tax due at the time of exercise or assignment, the Company shall
cause to be delivered to the Holder without charge a new Purchase Warrant of
like tenor to this Purchase Warrant in the name of the Holder evidencing the
right of the Holder to purchase the number of Shares purchasable hereunder as to
which this Purchase Warrant has not been exercised or assigned.


4.2    Lost Certificate. Upon receipt by the Company of evidence satisfactory to
it of the loss, theft, destruction or mutilation of this Purchase Warrant and of
reasonably satisfactory indemnification or the posting of a bond, the Company
shall execute and deliver a new Purchase Warrant of like tenor and date. Any
such new Purchase Warrant executed and delivered as a result of such loss,
theft, mutilation or destruction shall constitute a substitute contractual
obligation on the part of the Company.


5.Adjustments.


5.1    Adjustments to Exercise Price and Number of Securities. The Exercise
Price and the number of Shares underlying the Purchase Warrant shall be subject
to adjustment from time to time as hereinafter set forth:


5.1.1    Share Dividends; Split Ups. If, after the date hereof, and subject to
the provisions of Section 5.3 below, the number of outstanding Shares is
increased by a stock dividend payable in Shares or by a split up of Shares or
other similar event, then, on the effective day thereof, the number of Shares
purchasable hereunder shall be increased in proportion to such increase in
outstanding Shares, and the Exercise Price shall be proportionately decreased.


5.1.2    Aggregation of Shares. If, after the date hereof, and subject to the
provisions of Section 5.3 below, the number of outstanding Shares is decreased
by a consolidation, combination or reclassification of Shares or other similar
event, then, on the effective date thereof, the number of Shares purchasable
hereunder shall be decreased in proportion to such decrease in outstanding
Shares, and the Exercise Price shall be proportionately increased.


5.1.3    Replacement of Securities upon Reorganization, etc. In case of any
reclassification or reorganization of the outstanding Shares other than a change
covered by Section 5.1.1 or 5.1.2 hereof or that solely affects the par value of
such Shares, or in the case of any share reconstruction or amalgamation or
consolidation of the Company with or into another corporation (other than a
consolidation or share reconstruction or amalgamation in which the Company is
the continuing corporation and that does not result in any reclassification or
reorganization of the outstanding Shares), or in the case of any sale or
conveyance to another corporation or entity of the property of the Company as an
entirety or substantially as an entirety in connection with which the Company is
dissolved, the Holder of this Purchase Warrant shall have the right thereafter
(until the expiration of the right of exercise of this Purchase Warrant) to
receive upon the exercise hereof, for the same aggregate Exercise Price payable
hereunder immediately prior to such event, the kind and amount of shares of
stock or other securities or property (including cash) receivable upon such
reclassification, reorganization, share reconstruction or amalgamation, or
consolidation, or upon a dissolution following any such sale or transfer, by a
holder of the number of Shares of the Company obtainable upon exercise of this
Purchase Warrant immediately prior to such event; and if any reclassification
also results in a change in Shares covered by Section 5.1.1 or 5.1.2, then such
adjustment shall be made pursuant to Sections 5.1.1, 5.1.2 and this Section
5.1.3. The provisions of this Section 5.1.3 shall similarly apply to successive
reclassifications, reorganizations, share reconstructions or amalgamations, or
consolidations, sales or other transfers.






--------------------------------------------------------------------------------




5.1.4    Changes in Form of Purchase Warrant. This form of Purchase Warrant need
not be changed because of any change pursuant to this Section 5.1, and Purchase
Warrants issued after such change may state the same Exercise Price and the same
number of Shares as are stated in the Purchase Warrant initially issued pursuant
to this Agreement. The acceptance by any Holder of the issuance of new Purchase
Warrants reflecting a required or permissive change shall not be deemed to waive
any rights to an adjustment occurring after the Commencement Date or the
computation thereof.


5.2    Substitute Purchase Warrant. In case of any consolidation of the Company
with, or share reconstruction or amalgamation of the Company with or into,
another corporation (other than a consolidation or share reconstruction or
amalgamation which does not result in any reclassification or change of the
outstanding Shares), the corporation formed by such consolidation or share
reconstruction or amalgamation shall execute and deliver to the Holder a
supplemental Purchase Warrant providing that the holder of this Purchase Warrant
shall have the right thereafter (until the stated expiration of such Purchase
Warrant) to receive, upon exercise of such Purchase Warrant, the kind and amount
of shares of stock and other securities and property receivable upon such
consolidation or share reconstruction or amalgamation, by a holder of the number
of Shares of the Company for which such Purchase Warrant might have been
exercised immediately prior to such consolidation, share reconstruction or
amalgamation, sale or transfer. Such supplemental Purchase Warrant shall provide
for adjustments which shall be identical to the adjustments provided for in this
Section 5. The above provision of this Section shall similarly apply to
successive consolidations or share reconstructions or amalgamations.


5.3    Elimination of Fractional Interests. The Company shall not be required to
issue certificates representing fractions of Shares upon the exercise of the
Purchase Warrant, nor shall it be required to issue scrip or pay cash in lieu of
any fractional interests, it being the intent of the parties that all fractional
interests shall be eliminated by rounding any fraction up or down, as the case
may be, to the nearest whole number of Shares or other securities, properties or
rights.


6.Reservation. The Company shall at all times reserve and keep available out of
its authorized Shares, solely for the purpose of issuance upon exercise of this
Purchase Warrant, such number of Shares or other securities, properties or
rights as shall be issuable upon the exercise thereof. The Company covenants and
agrees that, upon exercise of this Purchase Warrant and payment of the Exercise
Price therefor, in accordance with the terms hereby, all Shares and other
securities issuable upon such exercise shall be duly and validly issued, fully
paid and non-assessable and not subject to preemptive rights of any shareholder.


7.Certain Notice Requirements.


7.1    Holder’s Right to Receive Notice. Nothing herein shall be construed as
conferring upon the Holders the right to vote or consent or to receive notice as
a shareholder for the election of directors or any other matter, or as having
any rights whatsoever as a shareholder of the Company. If, however, at any time
prior to the expiration of this Purchase Warrant, any of the events described in
Section 7.2 shall occur, then the Company shall give written notice of such
event at least fifteen days prior to the date fixed as a record date or the date
of closing the transfer books, as the case may be, for the determination of the
shareholders entitled to such dividend, distribution, conversion or exchange of
securities or subscription rights, or entitled to vote on such proposed
dissolution, liquidation, winding up or sale. Such notice shall specify such
record date or the date of the closing of the transfer books, as the case may
be.


7.2    Events Requiring Notice. The Company shall be required to give the notice
described in this Section 7 upon the occurrence of one or more of the following
events: (i) if the Company shall take a record of the holders of its Shares for
the purpose of entitling them to receive a dividend or distribution




--------------------------------------------------------------------------------




payable otherwise than in cash, or a cash dividend or distribution payable
otherwise than out of retained earnings, as indicated by the accounting
treatment of such dividend or distribution on the books of the Company, (ii) the
Company shall offer to all the holders of its Shares any additional shares of
capital stock of the Company or securities convertible into or exchangeable for
shares of capital stock of the Company, or any option, right or warrant to
subscribe therefor, or (iii) a dissolution, liquidation or winding up of the
Company (other than in connection with a consolidation or share reconstruction
or amalgamation) or a sale of all or substantially all of its property, assets
and business shall be proposed. The Holder shall keep the information provided
in such notices confidential unless and until such information is disclosed
publicly by the Company.


7.3    Notice of Change in Exercise Price. The Company shall, promptly after an
event requiring a change in the Exercise Price pursuant to Section 5 hereof,
send notice to the Holder of such event and change (“Price Notice”). The Price
Notice shall describe the event causing the change and the method of calculating
same and shall be certified as being true and accurate by the Company’s Chief
Financial Officer.


7.4    Notices. All notices and other communications provided for in this
Purchase Warrant shall be given in writing, addressed to the recipient as
follows (or at such other address that shall be specified in a notice given in
accordance with this Section 7.4):


If to Holder:            1347 Advisors LLC
150 Pierce Road, 6th Floor
Itasca, IL 60143
Fax No.: 847-952-7079
Attention: President


If to the Company:        1347 Property Insurance Holdings, Inc.
1511 N. Westshore Blvd., Suite 870
Tampa, FL 33607
Fax No.: 813-579-6237
Attention: President


All notices and other communications shall be effective (i) if delivered by
hand, including any overnight courier service, upon personal delivery, (ii) if
delivered by mail, five days after being deposited in the mail (by registered or
certified mail, postage prepaid), and (iii) if delivered by facsimile, when
received.


8.
Miscellaneous.



8.1    Amendments. No amendment or modification of this Purchase Warrant shall
be valid unless made in writing and signed by each of the Company and Holder.


8.2    Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Purchase Warrant.


8.3    Entire Agreement. This Purchase Warrant is the entire agreement of the
parties hereto relating to the subject matter hereof, and the parties hereto
have made no agreements, representations or warranties relating to the subject
matter of this Purchase Warrant which are not set forth herein. This Purchase
Warrant replaces and supersedes any and all prior discussions and agreements
that the parties hereto have had and have entered into with respect to the
subject matter hereof.




--------------------------------------------------------------------------------






8.4    Binding Effect. This Purchase Warrant shall inure solely to the benefit
of and shall be binding upon the Holder and the Company and their permitted
assignees, respective successors, legal representative and assigns, and no other
individual or entity or other person shall have or be construed to have any
legal or equitable right, remedy or claim under or in respect of or by virtue of
this Purchase Warrant or any provisions herein contained.


8.5    Governing Law. This Purchase Warrant shall be governed by, and construed
and interpreted in accordance with, the internal laws of the State of Delaware
without giving effect to any choice of conflict law provision or rule (whether
of the State of Delaware or any other jurisdiction).


8.6    EACH PARTY HERETO, ON BEHALF OF ITSELF AND ITS AFFILIATES AND
SUBSIDIARIES, TO THE FULLEST EXTENT PERMITTED BY LAW, KNOWINGLY, VOLUNTARILY,
AND INTENTIONALLY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR OTHER
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT. THE WAIVER
APPLIES TO ANY ACTION OR LEGAL PROCEEDING, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE. THE PARTIES HERETO ACKNOWLEDGE THIS WAIVER OF TRIAL BY JURY BY
PLACING THEIR INITIALS HERE:
____________                    ___________
Holder                            The Company
8.7    Counterparts; Facsimiles. This Purchase Warrant may be executed in
counterparts, each of which may be executed and delivered via facsimile or
portable document format (.PDF) electronic delivery with the same validity as if
it were an ink-signed document and each of which shall be effective and binding
on the parties as of the date first set forth above. Each such counterpart shall
be deemed an original and, when taken together with other signed counterparts,
shall constitute one and the same Purchase Warrant.


8.8    Waiver, etc. The failure of the Company or the Holder to at any time
enforce any of the provisions of this Purchase Warrant shall not be deemed or
construed to be a waiver of any such provision, nor to in any way affect the
validity of this Purchase Warrant or any provision hereof or the right of the
Company or any Holder to thereafter enforce each and every provision of this
Purchase Warrant. No waiver of any breach, non-compliance or non-fulfillment of
any of the provisions of this Purchase Warrant shall be effective unless set
forth in a written instrument executed by the party or parties against whom or
which enforcement of such waiver is sought; and no waiver of any such breach,
non-compliance or non-fulfillment shall be construed or deemed to be a waiver of
any other or subsequent breach, non-compliance or non-fulfillment.
[Signature Page Follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Purchase Warrant to be signed by
its duly authorized officer as of the ____ day of February, 2015.
1347 PROPERTY INSURANCE HOLDINGS, INC.
By:    ______________________________________________        
Name:    
Title:    


Accepted and agreed:


1347 ADVISORS LLC




By: _______________________________________                         
Name:    
Title:








--------------------------------------------------------------------------------




[Form to be used to exercise Purchase Warrant]
Date: __________, 20___
The undersigned hereby elects irrevocably to exercise the Purchase Warrant for
______ shares of common stock, par value $0.001 per share (the “Shares”), of
1347 Property Insurance Holdings, Inc., a Delaware corporation (the “Company”),
and hereby makes payment of $____ (at the rate of $____ per Share) in payment of
the Exercise Price pursuant thereto. Please issue the Shares as to which this
Purchase Warrant is exercised in accordance with the instructions given above
and, if applicable, a new Purchase Warrant representing the number of Shares for
which this Purchase Warrant has not been exercised.
Signature ______________________________________
Signature Guaranteed ____________________________


NOTICE: The signature to this form must correspond with the name as written upon
the face of the Purchase Warrant without alteration or enlargement or any change
whatsoever, and must be guaranteed by a bank, other than a savings bank, or by a
trust company or by a firm having membership on a registered national securities
exchange.






--------------------------------------------------------------------------------




[Form to be used to assign Purchase Warrant]
ASSIGNMENT
(To be executed by the registered Holder to effect a transfer of the within
Purchase Warrant):
FOR VALUE RECEIVED, __________________ does hereby sell, assign and transfer
unto the right to purchase shares of common stock, par value $0.001 per share,
of 1347 Property Insurance Holdings, Inc., a Delaware corporation (the
“Company”), evidenced by the Purchase Warrant and does hereby authorize the
Company to transfer such right on the books of the Company.
Dated: _____________________, 20__
Signature ______________________________
Signature Guaranteed ____________________


NOTICE: The signature to this form must correspond with the name as written upon
the face of the within Purchase Warrant without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank, other than a savings bank,
or by a trust company or by a firm having membership on a registered national
securities exchange.






















